Title: To George Washington from John Stark, 9 April 1781
From: Stark, John
To: Washington, George


                        
                            Dear Sir
                            Derryfield 9th Aprile 81
                        
                        The lingering illness which occationed my leaving Camp, still attends me. But nothwithstanding my physical
                            Ills, I have undertook the business of sending off the Recruits of this State to the  have detained
                            Several officers that were  in the State, to conduct parties. I hope 
                            which has every appearance to be for the Public good, will meet your approbation. With this Letter, I suppose you will be
                            joined by about fifty Levies; between forty and fifty have already marched from Exeter; and I expect about fifty more will
                            march, by the last of this week.
                        A number of deserters have come Voluntarily & delivered themselves up to me, since my arrival in the
                            State. I could wish that this treatment might be as favourable as possible. I am persuaded if an act of Grace was published, a great number of Soldiers, now prevented from delivering themselves up
                            for fear of Punishment, would return to their duty with pleasure.
                        I attended the General Assembly last week, and urged all in my power, their exertions for fitting up the
                            quota of Troops for the Army; & am happy to acquaint you, that I think they will do as well as their
                            abilities will permit.
                        It is intirely uncertain when I shall be able to join the Army; but as soon as the Situation of my health
                            will justify the measure, I shall lose no time in repairing to my duty. In the mean time that health may attend you, and
                            success crown your Glorious undertakings, is the ardent wish of, My Dear Sir, Your Most Obedient & Very Humble
                            Servant.
                    John Stark